Deen, Presiding Judge.
Anna Bell Roberts was indicted for the murder of William Freeman and convicted of voluntary manslaughter. She appeals, contending that the trial court erred in refusing to charge the jury on involuntary manslaughter after it asked the court for an instruction on the difference between voluntary and involuntary manslaughter. Held:
The trial court charged the jury on murder and voluntary manslaughter. Counsel for the defense did not file a written request for an instruction on involuntary manslaughter, but he objected to the court’s failure to give such a charge after the jury’s request.
In State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976), the court held that failure to charge the law on lesser included offenses, in the absence of a timely written request, does not constitute error. See also Smith v. State, 236 Ga. 5, 10 (222 SE2d 357) (1976), which noted that Stonaker did not require such a charge “regardless of whether the evidence would have authorized or demanded such a charge.”
In the instant case, the thrust of Roberts’ defense was that she was defending herself from an attack by Freeman and that she did not intend to kill him, but in the ensuing struggle he fell on the knife. The court charged on the law of self-defense and accident. As there was no written request to charge on involuntary manslaughter, the *881defendant obviously wished to take her chances with the jury on murder or voluntary manslaughter and relied upon the two charged defenses to acquit her of either crime. See Gray v. State, 163 Ga. App. 720, 721 (294 SE2d 697) (1982). The trial court therefore properly denied the jury’s request and overruled the objection because involuntary manslaughter was not an issue in the case.
Decided January 3, 1984
Rehearing denied February 20, 1984
Jerry M. Daniel, for appellant.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, C. J., Quillian, P. J., Banke, Birdsong, Sognier and Pope, JJ., concur. Shulman, P. J., and Carley, J., dissent.